Case 1:19-cv-00689-NRB Document 35-21 Filed 04/22/19 Page 1 of 2

EXHIBIT R

Case 1:19-cv-00689-NRB Document 35-21 Filed 04/22/19 Page 2 of 2

 

O 2 11 2 3 §
\/
person, it seems Vuzix has done the same ..... looks lil<e a PR exercise to me.
Q 1 11 8
Andrew terzis @Agterzis - 12 Apr 2018 v

   
  

~. you know a|ot about @l\/lo)<Repoits & who mr pearson really is so why hide ?
Why not be honest enough to have your day in court ? |s truth of days sun to
punishing oh ya i forgot short & distort benefits by making false baseless claims
not seeing truth. |mo $vuzi will be vindicated

91 L`l 8

’ Joe Retail @AvoidTheBag - 12 Apr 2018 v
` :" "‘- Never met the man, here`s the history behind the CETX lawsuit that went
nowhere: pacermonitor.com/public/case/20... Notice Vuzi)< has seemed to file
the exact same script. |just focus on all the money that Vuzix keeps |osing, that`s
not a distortion its verifiable fact, read the filings

O1 L`l §

 

Andrew terzis

  

Replying to @Avoid`|'heBag @lvanaBoastsky @l\/loxReports

On|y thing verifiable is abundance of posts
made by anonymous people in paid
programmable fashion in a clear and evident
effort to paint a negative image of co but yes
sales and profits will speak volumes so I await
them regardless of when ,,

9:46 Ai\/| - 12 Apr 2013
2 l_ll<ES Mg;¢;c §§

0 11 2 §

WZ"‘ Tweet your reply

